Case 3:19-cv-00418-REP-RCY Document 16 Filed 01/27/20 Page 1 of 2 PageID# 79




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division


UHURU BARAKA ROWE,

       Plaintiff,

V.                                                                      Civil Action No.3:19CV418


GREGORY L. HOLLOWAY,et al..

       Defendants.



                                   MEMORANDUM ORDER
              (Providing Final Opportunity to Submit Initial Partial Filing Fee)

       By Memorandum Order entered on October 9,2019, the Court conditionally docketed the

action. Plaintiff requested leave to proceed informa pauperis. By Memorandum Order entered

on November 8, 2019, the Court directed Plaintiff to pay an initial partial filing fee of $17.75 or

state under penalty of perjury that he did not have sufficient assets to pay such a fee within eleven

(11)days ofthe date ofentry thereof. See 28 U.S.C. § 1915(b)(1). Because Plaintiff neither paid

the initial partial filing fee nor averred that he cannot pay such a fee, the Court found that he was

not entitled to proceed in forma pauperis, and by Memorandum Opinion and Order entered on

December 10, 2019, dismissed the action without prejudice for failing to follow the directions of

the Court.


       On January 2, 2020, Plaintiff submitted a Motion for Relief from Order(ECF No. 2), in

which he contends that he did not receive the November 8, 2019 Memorandum Order directing

him to pay the initial partial filing fee of$17.75. (Jd. at 2.) Instead,Plaintiff contends that he only

learned of this Memorandum Order on December 18, 2019 when he received the Memorandum

Opinion and Order dismissing this action. {Id.) Thus, Plaintiff claims that he was unaware ofthe
Case 3:19-cv-00418-REP-RCY Document 16 Filed 01/27/20 Page 2 of 2 PageID# 80




Court's directive to pay the initial partial filing fee of $17.75. Plaintiff asks this Court to vacate

the dismissal of his action and "issue a new Order directing [Plaintiff] to file a partial filing fee."

{Id.) Plaintiffs Motion for Relief from Order was not accompanied by the $17.75 initial partial

filing fee that Plaintiff has been very aware was due to the Court since December 18,2019. Thus,

at this juncture, the Court will take no action on the Motion for Relief from Order. In order to

obtain the that relief he seeks, Plaintiff must comply with the directive to pay the $17.75.

Accordingly, it is ORDERED that;

        1.     Within eleven(11)days of the date ofentry hereof. Plaintiff must submit an initial

partial filing fee of$17.75.

       2.      If Plaintifffails to submit the initial partial filing fee within that time,the Court will

deny the Motion for Relieffrom Order.

       The Clerk is DIRECTED to send a copy ofthis Memorandum Order to Plaintiff.

       It is so ORDERED.


                                                                      M       L
                                                       Roderick C. Young
                                                       United States Magistrate Jud]

Date: January 2^?2020
Richmond, Virginia
